DETAILED ACTION

Remarks
This Office Action is in response to the application 15/960167 filed on 23 April 2018.
Claims 1-17 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shamis et al. (U.S. Patent Application Publication No. 20170103039 A1, hereinafter referred to as Shamis) in view of Stefani et al. (U.S. Patent No. 9,052,831 B1, hereinafter referred to as Stefani).
As to claim 1, Shamis teaches a method, comprising:
receiving, by a region node, a region split command (see Shamis para. 0098: node split) when first data of a key-value type is to be stored (see Shamis para. 0102: splitting/dividing a branch is done on an as-needed basis as writes are performed) in a first region of a database (see Shamis para. 0131 and Fig. 5: distributed database stored as memory regions in a tree structure), wherein the first region is a blank region reserved for storing data of the key-value type (see Shamis para. 0102 and Fig. 5: branch of the tree is initialized as null), and wherein the region split command comprises split point information of the first region (see Shamis para. 0102: "key-value/pointer pair entries" correspond to split point information);
splitting, by the region node, the first region into at least two second regions according to the split point information (see Shamis para. 0102: splitting/dividing a branch based on key-value/pointer pair entries);
after splitting the first region into the at least two second regions, storing, by the region node, the first data of the key-value type in the second regions (see Shamis para. 0102: after splitting/dividing a branch, the branch is filled with data as writes are performed); and
instructing, by the region node, to record, in a metadata data structure, location information of the region node where the second regions are located, so that the region node where the second regions are located can be found according to the metadata table (see Shamis para. 0042 and Fig. 5: node metadata records the addresses of the next nodes in the path).
Shamis does not appear to explicitly disclose a metadata table.
However, Stefani teaches a metadata table (see Stefani col. 10 L34-37: metadata table).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shamis to include the teachings of Stefani because it enables the creation of multiple related metadata tables to store metadata (see Stefani col. 17 L3-48).

As to claim 2, Shamis as modified by Stefani teaches further comprising updating, by the region node, a state identifier of the first region in a state table to a first identifier according to the region split command, wherein the first identifier indicates that the first region no longer provides a read/write service (see Shamis para. 0006: a reservation bitmap indicates whether or not each node is “reserved,” i.e. whether or not it can be written to).

As to claim 3, Shamis as modified by Stefani teaches wherein the method further comprises: updating, by the region node, a state identifier of the first region in the metadata table to the first identifier after the splitting the first region into the at least two second regions (see Shamis para. 0006: a reservation bitmap indicates whether or not each node is “reserved,” i.e. whether or not it can be written to; and see Shamis para. 0102: after splitting/dividing a branch, the branch is filled with data as writes are performed).

As to claim 4, Shamis as modified by Stefani teaches further comprising recording state identifiers of the second regions in a state table as second identifiers  (see Stefani col. 17 L13-16: state table), wherein the second identifiers indicate that the second regions provide a read/write service (see Shamis para. 0006: a reservation bitmap indicates whether or not each node is “reserved,” i.e. whether or not it can be written to; and see Shamis para. 0102: after splitting/dividing a branch, the branch is filled with data as writes are performed).

As to claim 7, Shamis teaches a region node, comprising:
a processor (see Shamis para. 0214 and Fig. 10: invention embodied as computing device 1000 having a processing unit 1010); and
a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to (see Shamis para. 0214 and Fig. 10: invention embodied as computing device 1000 having system memory 1020 that stores instructions for processing unit 1010):
when first data of a key-value type is to be stored in a first region (see Shamis para. 0131 and Fig. 5: distributed database stored as memory regions in a tree structure), receive a region split command (see Shamis para. 0098: node split; and see Shamis para. 0102: splitting/dividing a branch is done on an as-needed basis as writes are performed), wherein the region split command comprises split point information of the first region (see Shamis para. 0102: "key-value/pointer pair entries" correspond to split point information), and the first region is a blank region reserved for storing data of the key-value type (see Shamis para. 0102 and Fig. 5: branch of the tree is initialized as null);
split the first region into at least two second regions according to the split point information (see Shamis para. 0102: splitting/dividing a branch based on key-value/pointer pair entries);
after splitting the first region into the at least two second regions, store the first data of the key-value type in the second regions (see Shamis para. 0102: after splitting/dividing a branch, the branch is filled with data as writes are performed); and
instruct to record, in a metadata data structure, location information of the region node, so that the region node on which the second regions are located can be found according to the metadata table (see Shamis para. 0042 and Fig. 5: node metadata records the addresses of the next nodes in the path).
Shamis does not appear to explicitly disclose a metadata table.
However, Stefani teaches a metadata table (see Stefani col. 10 L34-37: metadata table).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shamis to include the teachings of Stefani because it enables the creation of multiple related metadata tables to store metadata (see Stefani col. 17 L3-48).

As to claim 8, see the rejection of claim 2 above. 

As to claim 9, see the rejection of claim 3 above.

As to claim 10, see the rejection of claim 4 above.

As to claim 13, Shamis teaches a computer program product, comprising a non-transitory computer-readable medium storing computer executable instructions, that when executed by one or more processors, perform the operations of (see Shamis para. 0224: invention is embodied as a computer readable medium storing computer-executable instructions):
receiving a region split command (see Shamis para. 0098: node split), when first data of a key-value type is to be stored (see Shamis para. 0102: splitting/dividing a branch is done on an as-needed basis as writes are performed) in a first region (see Shamis para. 0131 and Fig. 5: distributed database stored as memory regions in a tree structure), wherein the first region is a blank region reserved for storing data of the key-value type (see Shamis para. 0102 and Fig. 5: branch of the tree is initialized as null), and wherein the region split command comprises split point information of the first region (see Shamis para. 0102: "key-value/pointer pair entries" correspond to split point information);
updating a state identifier of the first region in a state table to a first identifier according to the region split command, wherein the first identifier indicates that the first region no longer provides a read/write service (see Shamis para. 0006: a reservation bitmap indicates whether or not each node is “reserved,” i.e. whether or not it can be written to);
splitting the first region into at least two second regions according to the split point information recorded in the region split command (see Shamis para. 0102: splitting/dividing a branch based on key-value/pointer pair entries);
recording state identifiers of the second regions in the state table as second identifiers, wherein the second identifiers indicate that the second regions can provide a read/write service (see Shamis para. 0006: a reservation bitmap indicates whether or not each node is “reserved,” i.e. whether or not it can be written to; and see Shamis para. 0102: after splitting/dividing a branch, the branch is filled with data as writes are performed); and
instructing to record, in a metadata data structure, location information of a region node on which the second regions are located, so that the region node on which the second regions used to store the first data of the key-value type are located can be found according to the metadata table (see Shamis para. 0042 and Fig. 5: node metadata records the addresses of the next nodes in the path).
Shamis does not appear to explicitly disclose a metadata table.
However, Stefani teaches a metadata table (see Stefani col. 10 L34-37: metadata table).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shamis to include the teachings of Stefani because it enables the creation of multiple related metadata tables to store metadata (see Stefani col. 17 L3-48).

As to claim 15, see the rejection of claim 3 above.

As to claim 17, Shamis as modified by Stefani teaches wherein the operations further comprise: after splitting the first region into the at least two second regions, storing the first data in the second regions (see Shamis para. 0102: after splitting/dividing a branch, the branch is filled with data as writes are performed).

Claims 5, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shamis and Stefani as applied to claims 1, 7, and 13 above, and further in view of McKean et al. (U.S. Patent Application Publication No. 20030163509 A1, hereinafter referred to as McKean).
As to claim 5, Shamis as modified by Stefani does not appear to explicitly disclose wherein the method further comprises: sending first information to a shared state machine when a region split command is received, wherein the first information indicates that the first region has started to split, and wherein the shared state machine updates a recorded state identifier of the first region to a third identifier according to the first information, and the third identifier indicates that the first region has started to split.
However, McKean teaches wherein the method further comprises:
sending first information to a shared state machine when a region split command is received, wherein the first information indicates that the first region has started to split, and wherein the shared state machine updates a recorded state identifier of the first region to a third identifier according to the first information, and the third identifier indicates that the first region has started to split (see McKean para. 0069: a task coordination data object is shared by multiple storage controllers 220, and it records a state variable that indicates whether a storage partition is READY, IN PROGRESS, or COMPLETE).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shamis as modified by Stefani to include the teachings of McKean because it enables cooperative task management in a distributed storage system (see McKean para. 0069).

As to claim 11, see the rejection of claim 5 above.

As to claim 14, see the rejection of claim 5 above.

Claims 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shamis and Stefani as applied to claims 1, 7, and 13 above, and further in view of Srivastav et al. (U.S. Patent No. 9,223,517 B1, hereinafter referred to as Srivastav).
As to claim 6, Shamis as modified by Stefani does not appear to explicitly disclose wherein a first region is set according to a service type of data to-be-stored in the first region, wherein the first data is of the service type.
However, Srivastav teaches wherein a first region is set according to a service type of data to-be-stored in the first region, wherein the first data is of the service type (see Srivastav col. 9 L27-43 and Fig. 1: storage pool is set based on a class of service; Note: Srivastav’s storage pool corresponds to the claimed first region and Srivastav’s class of service corresponds to the claimed service type).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shamis as modified by Stefani to include the teachings of Srivastav because providing multiple classes of service enables a storage customer to purchase the level of service appropriate for their data.

As to claim 12, see the rejection of claim 6 above.

As to claim 16, see the rejection of claim 6 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to splitting regions in distributed key/value databases.
a.	Ding et al.; “KEY_VALUE DATA STORAGE SYSTEM”; U.S. PGPub. No. 20150127658 A1.
Teaches partitioning a key-value storage system (see abstract, para. 0020-0025 and 0056-0062).
b.	Wei et al.; “Volume-based Key-value Store”; U.S. Patent No. 9,971,526 B1.
Teaches partitioning a key-value storage system (see col. 13 L29-51 and Fig. 12) that is a distributed system (see col. 17 16-26).
c.	Lakshman, Avinash; “DYNAMICALLY SPLITTING A RANGE OF A NODE IN A DISTRIBUTED HASH TABLE”; U.S. PGPub. No. 20160350302 A1.
Teaches dynamically splitting a key-value storage node (see abstract, para. 0026-0033).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Umar Mian/Examiner, Art Unit 2163           

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163